by the defendant from a judgment of the County Court, Suffolk County (Kerins, J.), rendered October 28, 2003, convicting him of rape in the second degree (two counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see *698People v Romero, 7 NY3d 633 [2006]). Schmidt, J.P., Skelos, Covello and Balkin, JJ., concur.